


Exhibit 10.8
THE MACERICH COMPANY
2013 DEFERRED COMPENSATION PLAN
FOR EXECUTIVES
As Amended and Restated Effective January 1, 2016
The Macerich Company, a Maryland corporation, previously adopted The Macerich
Company 2005 Deferred Compensation Plan For Executives, as amended (the “2005
Executive Plan”) and The Macerich Company 2005 Deferred Compensation Plan For
Senior Executives, as amended (the “2005 Senior Executive Plan,” and together
with the 2005 Executive Plan, the “2005 Plans”), to provide supplemental
retirement income benefits for Company executives and senior executives through
deferrals of salary and bonuses. The Macerich Company subsequently amended and
restated the 2005 Plans as The Macerich Company 2013 Deferred Compensation Plan
(the “Plan”), generally effective January 1, 2013 (the “Effective Date”), except
as otherwise set forth herein. The Plan is hereby amended and restated effective
January 1, 2016, except as otherwise set forth herein. The Plan is intended, and
shall be interpreted, to comply in all respects with Code Section 409A and those
provisions of ERISA applicable to an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly compensated employees.”
ARTICLE I
TITLE AND DEFINITIONS
1.1    “Account” or “Accounts” shall mean the bookkeeping account or accounts
established under this Plan pursuant to Article IV.
1.2    “Alternate Payee” shall mean a spouse, former spouse, child or other
dependent of a Participant, who has the right to receive all or a portion of the
Participant’s Accounts under this Plan pursuant to a Domestic Relations Order.
1.3    “Base Salary” shall mean a Participant’s base salary, excluding incentive
and discretionary bonuses, commissions, reimbursements, severance and other
non-regular remuneration, received from the Company before reduction for any
contributions to or deferrals under this Plan or any other pension, deferred
compensation or benefit plan sponsored by the Company, including but not limited
to, plans described in Code Section 125 and Code Section 401(k).
1.4    “Beneficiary” or “Beneficiaries” shall mean the person, persons or entity
designated as such pursuant to Section 7.1.
1.5    “Board” shall mean the Board of Directors of The Macerich Company.
1.6    “Bonus” shall mean any amount paid to the Participant by the Company in
the form of discretionary or incentive compensation before reduction for any
contributions to or deferrals under this Plan or any other pension, deferred
compensation or benefit plan sponsored by the Company, including but not limited
to, plans described in Code Section 125 and Code Section 401




--------------------------------------------------------------------------------



(k), and before reduction for any cash bonus amount elected to be received in
the form of an equity award and without regard to any premium for electing any
such equity award.
1.7    “Change in Control” shall mean the first occurrence of any of the
following events on or after the Effective Date:
(a)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (such individual, entity, or group, a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of stock possessing 33% or more of the combined voting power of
the then-outstanding voting securities of The Macerich Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this definition, the
following acquisitions shall not constitute a Change in Control; (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or successor or
(D) any acquisition by a Person having beneficial ownership of more than 50% of
the Outstanding Company Voting Securities prior to the acquisition;
(b)individuals who, as of any date (the “Initial Date”) on or after the
Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason, at any time within twelve (12) months following the Initial Date, to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Initial Date whose election, or
nomination for election by the stockholders of The Macerich Company, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (including for these purposes, the new members whose election or
nomination was so approved, without counting the member and his predecessor
twice) shall be considered as though such individual were a member of the
Incumbent Board;
(c)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving The Macerich Company or
any of its subsidiaries, or the acquisition of assets or stock of another entity
by The Macerich Company or any of its subsidiaries (each, a “Business
Combination”), in each case if, following such Business Combination, any Person
(excluding any entity resulting from such Business Combination or a parent of
any such entity or any employee benefit plan (or related trust) of the Company
or such entity resulting from such Business Combination or parent of any such
entity) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of stock of the entity resulting from
such Business Combination or the combined voting power of the then-outstanding
voting securities of such entity, except to the extent that the ownership in
excess of 50% existed prior to the Business Combination; or
(d)consummation of a sale or other disposition of all or substantially all of
the assets of The Macerich Company (an “Asset Transfer”), other than a transfer
to (A) one or more of the beneficial owners (immediately before the Asset
Transfer) of the then-outstanding shares of stock of The Macerich Company
(“Outstanding Company Stock”) in exchange for or with respect to such
Outstanding Company Stock of such beneficial owners, or (B) an entity, 50% or
more of the total value or voting power of which is owned, directly or
indirectly, by The Macerich Company, or (C) a Person that owns, directly or
indirectly, 50% or more of the total value or voting power of



--------------------------------------------------------------------------------



the Outstanding Company Stock, or (D) an entity, 50% or more of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in the preceding clause (C).
Each event comprising a Change in Control is intended to constitute and shall be
limited to a “change in ownership,” a “change in effective control” or a “change
in the ownership of a substantial portion of the assets” of The Macerich Company
as such terms are defined for purposes of Section 409A of the Code and such
definition of “Change in Control” as used herein shall be interpreted
consistently therewith.
1.8    “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and other applicable authorities promulgated
thereunder.
1.9    “Committee” shall mean the person or persons appointed by the Board to
administer the Plan in accordance with Article VIII.
1.10    “Company” shall mean The Macerich Company, its subsidiaries and
successors and, where the context warrants, The Macerich Partnership, L.P.;
Macerich Management Company; Macerich Partners of Colorado LLC; Queens Mall
Limited Partnership; Queens Mall Expansion Limited Partnership; WMAP, L.L.C.;
Great Northern SPE, LLC; Rotterdam Square, LLC; and Wilton Mall, LLC.
1.11    “Company Contribution Accounts” shall mean the Accounts maintained for
each Participant pursuant to Section 4.2, which are credited with Company
Matching Contributions and Company Discretionary Contributions, if any, pursuant
to Section 4.2(a) and adjusted for earnings and losses and distributions
pursuant to Section 4.2(b).
1.12    “Company Discretionary Contributions” shall mean the discretionary
contributions, if any, determined by the Company, in its compete and sole
discretion, pursuant to Section 3.2.
1.13     “Company Matching Contributions” shall mean the matching contributions,
if any, determined by the Company, in its compete and sole discretion, pursuant
to Section 3.2.
1.14     “Compensation” shall mean Base Salary and Bonus for services rendered
by the Participant in a particular Plan Year.
1.15    “Deferral Accounts” shall mean the Accounts maintained for a Participant
pursuant to Section 4.1, which, as elected by the Participant pursuant to
Section 3.1, are credited with the Participant’s deferrals pursuant to Section
4.1(a) and adjusted for earnings and losses and distributions pursuant to
Section 4.1(b).
1.16    “Distributable Amount” shall mean the balance in the applicable Account
as determined under Article IV.
1.17    “Domestic Relations Order” shall mean a “domestic relations order” as
such term is defined in Section 414(p)(1)(B) of the Code.
1.18    “Earnings Rate” shall mean, for each Fund, an amount equal to the net
rate of gain or loss on the assets of such Fund, as determined for each business
day.



--------------------------------------------------------------------------------



1.19    “Eligible Executive” shall mean a highly compensated or management level
employee of the Company meeting such criteria as the Committee may establish for
a Plan Year and selected by the Committee to be eligible to participate in the
Plan for such Plan Year.
1.20    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended, including Department of Labor and Treasury regulations and other
applicable authorities promulgated thereunder.
1.21    “Financial Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or a dependent (as defined
in Code Section 152(a)) of the Participant, loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, (but shall
in all events correspond to the meaning of the term “unforeseeable emergency”
under Code Section 409A(a)(2)(A)(vi)).
1.22    “Fund” or “Funds” shall mean one or more of the investments selected by
the Committee pursuant to Section 3.3 of the Plan.
1.23    “Fund Subaccount” shall mean a separate subaccount established pursuant
to Section 4.1 and 4.2 of the Plan which corresponds to a Fund elected by the
Participant for investment of a portion of an Account.
1.24    “Hardship Distribution” shall mean an accelerated distribution of
benefits pursuant to Section 6.4 to a Participant who has suffered a Financial
Hardship.
1.25     “Participant” shall mean any Eligible Executive who elects to defer
Compensation under this Plan in accordance with Article II.
1.26    “Participant Elections” shall mean the forms or procedures by which a
Participant makes elections with respect to (1) voluntary deferrals of his/her
Compensation, (2) the investment Funds which shall act as the basis for
crediting of earnings on Account balances, and (3) the form and timing of
distributions from Accounts. Participant Elections may take the form of an
electronic communication followed by appropriate confirmation according to
specifications established by the Committee.
1.27    “Payment Date” shall mean the date on which a total distribution of the
Distributable Amount shall be made or the date on which installment payments of
the Distributable Amount shall commence. A Participant’s Payment Date shall be
determined as set forth in Article VI but shall in all events constitute a
qualifying payment date, event or schedule under Code Section 409A and no
amounts shall be paid under the Plan prior to the earliest qualifying payment
date or outside of the discretionary payment period provided for under Code
Section 409A.
1.28    “Plan Year” shall mean the calendar year.
1.29    “Pre-2013 Account” shall mean a “Pre-2013 Deferral Account” or “Pre-2013
Matching Account” as such terms are defined in Section 4.1 and 4.2.



--------------------------------------------------------------------------------



1.30    “Scheduled Distribution” shall mean distribution on or commencing on a
Payment Date elected by the Participant for distribution of amounts from a
specified Account, as provided under Section 6.2(b).
1.31    “Separation from Service” shall mean the date of the Participant’s
“separation from service” with the Company as defined under Code Section 409A
for any reason whatsoever, whether voluntary or involuntary, including as a
result of the Participant’s Retirement, death or disability.
1.32    “Specified Employee” shall mean any Participant who is a “specified
employee” as defined in Treasury Regulations Section 1.409A-1(i) and subject to
the application of Treasury Regulations Section 1.409A-3(i)(2).


ARTICLE II
PARTICIPATION
An Eligible Executive shall become a Participant in the Plan by completing and
submitting to the Committee the appropriate Participant Elections, including
such other documentation and information as the Committee may reasonably
request, during the enrollment period established by the Committee and ending
prior to the beginning of a Plan Year in which the Eligible Executive shall be
eligible to participate in the Plan. Notwithstanding the foregoing, an
individual who becomes an Eligible Executive during a Plan Year may elect to
participate in the Plan during such Plan Year by completing and submitting to
the Committee the appropriate Participant Elections during an enrollment period
established by the Committee ending no later than the 30th day following the
date on which such individual first becomes an Eligible Executive (assuming such
Participant is not a participant in any other plan which is aggregated with this
Plan for purposes of Code Section 409A). A mid-year election filed in accordance
with the preceding sentence shall be effective solely with respect to Base
Salary earned on or after the first day of the first complete pay period
commencing after the filing of the election and the portion of any Bonus earned
after the filing of such election, prorated based on days in such Plan Year
after the filing of such election and the Eligible Executive’s total days of
employment with the Company during such Plan Year.
ARTICLE III
ELECTIONS
3.1    Elections to Defer Compensation.
(a)    Form of Deferral Elections. A Participant may only elect to defer
Compensation attributable to services provided after the time an election to
defer is made. Elections to defer shall take the form of a whole percentage of
Base Salary and/or a whole percentage of Bonuses, or a whole percentage of
Bonuses in excess of a fixed dollar amount, for a Plan Year, with the percentage
in each case not to exceed
(1)    85% of Base Salary, and
(2)    85% of Bonuses (or Bonuses in excess of a fixed dollar amount).



--------------------------------------------------------------------------------



(b)    Duration of Compensation Deferral Election. An Eligible Executive’s
initial election to defer Compensation shall be made during the applicable
enrollment period specified in Article II. A Participant may increase, decrease,
terminate or recommence a deferral election with respect to Compensation for any
subsequent Plan Year by filing a Participant Election during the enrollment
period established by the Committee prior to the beginning of such subsequent
Plan Year, which election shall be effective on the first day of such subsequent
Plan Year. In the absence of an affirmative election by the Participant to the
contrary, the deferral election for a Plan Year shall continue in effect for
each subsequent Plan Year. After the beginning of the Plan Year, deferral
elections with respect to Compensation for services performed during such Plan
Year shall be irrevocable, except that a Participant may cancel such a deferral
election (in a manner that shall comply with the requirements of Code Section
409A and applicable authorities) in the event of Financial Hardship.
(c)    401(k) Hardship Withdrawal Cancellation of Election.  Notwithstanding the
foregoing, in the event that an Eligible Employee who has elected to defer
Compensation for a Plan Year pursuant to this Section 3.1 receives a hardship
withdrawal during such Plan Year from a qualified cash or deferred arrangement
described in Section 401(k) of the Code (a "401(k) Plan") maintained by the
Company, the Eligible Employee’s election to defer Compensation hereunder shall
be cancelled immediately upon such Eligible Employee’s receipt of such hardship
withdrawal.  No Eligible Employee may elect to defer Compensation pursuant to
this Section 3.1, and no such election shall take effect, if the election would
result in the deferral of Compensation within six (6) months after the Eligible
Employee has received a hardship withdrawal from a 401(k) Plan maintained by the
Company.
3.2    Company Contributions. The Company, in its complete and sole discretion,
may provide Company Matching Contributions under the Plan on behalf of the
Participants for any Plan Year based on a percentage of the amount of
Compensation deferred by Participants under the Plan for such Plan Year. The
Company shall determine and advise Participants of the applicable matching
percentage for a Plan Year no later than the December 31 immediately preceding
such Plan Year. The Company shall also have the discretion to make Company
Discretionary Contributions to the Plan at any time on behalf of any
Participant. Company Discretionary Contributions shall be made in the complete
and sole discretion of the Company and no Participant shall have the right to
receive any Company Discretionary Contributions in any particular Plan Year,
regardless of whether Company Discretionary Contributions are made on behalf of
other Participants.
3.3    Investment Elections.
(a)    Participant Designation. At the time of entering the Plan and/or of
making the deferral election under the Plan, the Participant shall designate, on
a Participant Election provided by the Committee, the Funds in which the
Participant’s Account or Accounts shall be deemed to be invested for purposes of
determining the amount of earnings and losses to be credited to each Account.
The Participant may specify that all or any percentage of his or her Account or
Accounts shall be deemed to be invested, in whole percentage increments, in one
or more of the Funds selected as alternative investments under the Plan from
time to time by the Committee pursuant to subsection (b) of this Section 3.3. A
Participant may change the designation made under this Section by filing



--------------------------------------------------------------------------------



a revised election in accordance with procedures established by the Committee,
on a Participant Election provided by the Committee.
(b)    Investment Funds. From time to time, the Committee may select, in its
sole and absolute discretion, each of the types of commercially available
investments to be the Funds to be communicated to the Participants pursuant to
subsection (a) of this Section 3.3. The Earnings Rate of each such commercially
available investment shall be used to determine the amount of earnings or losses
to be credited or charged to Participants’ Accounts under Article IV. A
Participant’s choice among investments shall be solely for purposes of
calculation of the amount of earnings or losses to be credited or charged to the
Participant’s Accounts. The Company shall have no obligation to set aside or
invest amounts as elected by the Participant. Participants shall have no more
right to or interest in any investments that may be made by the Company in the
Funds or otherwise than any other unsecured general creditor of the Company.
3.4    Distribution Elections.
(a)    Initial Election. At the time of making a deferral election under the
Plan, the Participant shall designate the Deferral Account to which such
deferrals are to be credited, and, if the Participant has not previously done
so, the Participant shall at such time designate the time and form of
distribution of all amounts credited to such Deferral Account and any
corresponding Company Contribution Account (in each case, including all
subaccounts thereof and as adjusted for any earnings and losses thereon) from
among the alternatives specified in Sections 6.1 and 6.2.
(b)    New Election for Subsequent Deferrals. A new Deferral Account may be
designated at the time of subsequent deferral elections with respect to
deferrals in Plan Years beginning after the election is made, and, if the
Participant has not previously done so, the Participant shall at such time
designate the time and form of distribution of amounts credited to such new
Deferral Account from among the alternatives specified in Sections 6.1 and 6.2.
(c)    Election Change. A distribution election with respect to a previously
established Deferral Account may be changed only under the terms and conditions
specified in Code Section 409A. Except as expressly provided in Article VI, no
acceleration of a distribution is permitted. A subsequent election that delays
payment or changes the form of payment of a Deferral Account shall be permitted
if and only if all of the following requirements are met:
(1)    the new election does not take effect until at least twelve (12) months
after the date on which the new election is made;
(2)    in the case of payments made on account of Separation from Service,
Change in Control or a Scheduled Distribution, the new election delays payment
for at least five (5) years from the date that payment would otherwise have been
made, absent the new election; and
(3)    in the case of payments made according to a Scheduled Distribution, the
new election is made not less than twelve (12) months before the date on which
payment would have been made (or, in the case of installment payments, the first
installment payment would have been made) absent the new election.



--------------------------------------------------------------------------------



For purposes of application of the above change limitations, installment
payments shall be treated as a single payment. Election changes made pursuant to
this Section shall be made at in accordance with rules established by the
Committee, and shall comply with all requirements of Code Section 409A and
applicable authorities.
ARTICLE IV
ACCOUNTS
4.1    Deferral Accounts. The Committee shall establish and maintain multiple
Deferral Accounts for each Participant under the Plan. The Committee shall
determine and establish, from time to time, reasonable rules regarding the
number and type of Deferral Accounts which may be maintained by any Participant
and shall communicate such rules to Participants in the applicable enrollment
materials. If, under the Plan, a Participant has deferred Compensation relating
to services performed prior to the Effective Date, one such Deferral Account
shall be designated the “Pre-2013 Deferral Account,” which shall include the
Participant’s entire Deferral Account balance immediately prior to the Effective
Date and any deferred Compensation thereafter credited for services performed by
the Participant during any Plan Year beginning before the Effective Date, in
each case as adjusted for earnings and losses. No amounts shall be credited to
the Pre-2013 Deferral Account with respect to any Compensation for services
performed during any Plan Year beginning on or after the Effective Date. Each
Participant’s Deferral Accounts may be further divided into separate subaccounts
(“Fund Subaccounts”), each of which corresponds to a Fund elected by the
Participant pursuant to Section 3.3, and may be divided into other subaccounts
for administrative purposes. A Participant’s Deferral Account shall be credited
as follows:
(a)    As soon as reasonably possible after amounts are withheld and deferred
from a Participant’s Compensation, the Committee shall credit the Fund
Subaccounts of the Participant’s applicable Deferral Account with an amount
equal to Compensation deferred by the Participant in accordance with the
Participant’s election under Section 3.3; that is, the portion of the
Participant’s deferred Compensation that the Participant has elected to be
deemed to be invested in a Fund shall be credited to the Fund Subaccount to be
invested in that Fund; and
(b)    Each business day, each investment fund subaccount of a Participant’s
Deferral Account shall be credited with earnings or losses in an amount equal to
that determined by multiplying the balance credited to such Fund Subaccount as
of the prior day, less any distributions valued as of the end of the prior day,
by the Earnings Rate for the corresponding Fund as determined by the Committee
pursuant to Section 3.3(b).
4.2    Company Contribution Account. The Committee shall establish and maintain
a Company Contribution Account for each Participant Deferral Account under the
Plan and may establish one or more separate Company Contribution Accounts for
Company Discretionary Contributions as determined in the discretion of the
Committee. The Company Contribution Account corresponding to the Pre-2013
Deferral Account shall be designated the “Pre-2013 Matching Account,” which
shall include the Participant’s entire Company Contribution Account balance
immediately prior to the Effective Date and any Company Matching Contribution
thereafter credited pertaining to deferred Compensation for services performed
by the Participant during any Plan Year beginning before the Effective Date, in
each case as adjusted for earnings and losses. No amounts shall be credited to
the Pre-2013 Matching Account with respect to any Compensation for services
performed during any Plan Year beginning on or after the Effective Date. A
Participant’s



--------------------------------------------------------------------------------



Company Contribution Accounts shall be further divided into separate Fund
Subaccounts corresponding to the investment Fund elected by the Participant
pursuant to Section 3.3(b). A Participant’s Company Contribution Account shall
be credited as follows:
(c)    As soon as reasonably possible after amounts are withheld and deferred
from a Participant’s Compensation, the Company shall credit the Fund Subaccounts
of the Participant’s applicable Company Contribution Account with an amount
equal to the Company Matching Contributions or Company Discretionary
Contributions, if any, which the Participant has elected to be deemed to be
invested in such Fund Subaccount; and
(d)    Each business day, each Fund Subaccount of a Participant’s Company
Contribution Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the prior day, less any distributions valued as of the end of
the prior day, by the Earnings Rate for the corresponding Fund as determined by
the Committee pursuant to Section 3.3(b).
4.3    Trust. The Company shall be responsible for the payment of all benefits
under the Plan. The Company shall establish one or more grantor trusts for the
purpose of providing for payment of benefits under the Plan and shall contribute
to such grantor trust(s) each year an amount equal to the aggregate Compensation
deferred by all Participants under the Plan during such year. Such trust or
trusts may be irrevocable, but the assets thereof shall be subject to the claims
of the Company’s creditors. Benefits paid to a Participant from any such trust
or trusts shall be considered paid by the Company for purposes of meeting the
obligations of the Company under the Plan.
4.4    Statement of Accounts. The Committee shall furnish each Participant with
statements (electronic or otherwise) at least quarterly setting forth the
balance of each of the Participant’s Accounts as of the end of each calendar
quarter.


ARTICLE V
VESTING
5.1    Vesting of Deferral Accounts. Each Participant shall be 100% vested at
all times in amounts credited to the Participant’s Deferral Account or Accounts.
5.2    Vesting of Company Contribution Accounts. Each Participant shall be 100%
vested at all times in amounts credited to the Participant’s Company
Contribution Account or Accounts.
ARTICLE VI
DISTRIBUTIONS
6.1    Forms of Distribution. The Distributable Amount in each of the
Participant’s Accounts (other than of Pre-2013 Account) shall be distributed in
the form of a single cash lump sum payable on the Payment Date specified in
Section 6.2 unless the Participant has made a valid election to receive payments
in one of the following alternative forms:



--------------------------------------------------------------------------------



(d)    A specified number of substantially equal annual installments, not
exceeding fifteen (15) annual installments, payable on the Payment Date and each
succeeding anniversary of the Payment Date during the payment term;
(e)    Such other form as may be adopted by the Committee in its sole and
absolute discretion (which may include restricted stock units under an equity
incentive plan maintained by the Company), provided that such form shall not
apply to any Account in which all or any portion of the balance in the Account
relates to Compensation deferred with respect to any Plan Year(s) commencing
prior to the adoption of such form by the Committee.
6.2    Payment Date. Unless preceded by an earlier distribution under this
Article VI, the Payment Date shall be determined for each Account (other than a
Pre-2013 Account) as follows:
(a)    Separation From Service Accounts. Except to the extent otherwise
specified in an election to receive a Scheduled Distribution under Section
6.2(b) properly made by the Participant for one or more of the Participant’s
Accounts, the Payment Date for each of the Participant’s Accounts shall be the
first day of the month immediately following the Participant’s Separation from
Service; provided, however, that if the Participant is a Specified Employee and
his or her employment terminates for any reason other than death, then the
Payment Date for an Account payable by reason of Separation from Service shall
be the first day of the seventh (7th) month commencing after the Participant’s
Separation from Service, (or, if earlier, the Participant’s death) to the extent
necessary to comply with Code Section 409A.
(b)    Scheduled Distribution Accounts. A Participant may specify an alternative
Payment Date (which may be before or after Separation from Service) for one or
more of the Participant’s Deferral Accounts and the corresponding Company
Contribution Account pursuant to an election or elections made pursuant to
Section 3.4; provided that deferrals of Compensation for a given Plan Year may
not be made to a Scheduled Distribution Deferral Account with a specified
Payment Date that is earlier than two (2) years from the last day of the Plan
Year for which the deferrals are credited to the Participant’s Account. For
avoidance of doubt, in the event that a deferral is inadvertently directed to a
Deferral Account with a specified Payment Date earlier than two (2) years from
the Plan Year for which the deferrals are credited, such deferrals shall be
credited to a default Deferral Account established for such purpose which shall
be payable in a single cash lump sum on the Payment Date following the
Participant’s Separation from Service, subject to compliance with Code Section
409A as provided in Section 6.2(a).
6.3    Death Benefits. In the event that a Participant dies prior to the
complete distribution of all amounts in the Participant’s Accounts, the Company
shall pay to the Participant’s Beneficiary a death benefit equal to the
Distributable Amount of such Accounts in a cash lump sum on the Payment Date
following the Participant’s death. This Section 6.3 shall not apply to any
Pre-2013 Account.
6.4    Hardship Distribution. Upon a finding that a Participant has suffered a
Financial Hardship, subject to compliance with Code Section 409A the Committee
may, at the request of the Participant, cease deferrals and/or accelerate
distribution of benefits under the Plan in the amount reasonably necessary to
alleviate such Financial Hardship subject to the following conditions:



--------------------------------------------------------------------------------



(a)    The request to take a Hardship Distribution shall be made by filing a
form provided by and filed with the Committee, and providing such other
information as the Committee may request.
(b)    The amount distributed pursuant to this Section with respect to a
Financial Hardship shall not exceed the amount necessary to meet the immediate
financial need created by such financial hardship plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).
(c)    The amount determined by the Committee as a Hardship Distribution shall
be paid in a single cash lump sum as soon as practicable after the end of the
calendar month in which the Hardship Distribution request is made and approved
by the Committee and the balance of the Participant’s Account(s) shall be
reduced by such amount.
6.5    Domestic Relations Order. Notwithstanding any other provision of the
Plan, an Alternate Payee may receive payment of all or any portion of a
Participant’s Accounts at such time and in such form (from among those set forth
in Sections 6.1 and 6.2 or in an immediate lump sum payment) as may be specified
in or elected in accordance with a Domestic Relations Order in accordance with
procedures established by the Committee.
6.6    Change in Control. In the event that a Change in Control occurs before an
Account has been fully distributed, the Distributable Amount remaining in each
such Account as of the first day of the fourteenth (14th) month commencing after
the month in which the Change in Control occurs shall be paid in a single cash
lump sum distribution on such date; provided that, the Participant may make a
timely election to change the time and form of such Change in Control
distribution for one or more Accounts pursuant to Section 3.4(c), no later than
the last day of the month immediately following such Change in Control. For
avoidance of doubt, distributions otherwise scheduled to occur within the 14
months following a Change in Control shall continue to be paid in accordance
with such other provisions of the Plan until such Change in Control distribution
occurs. This Section 6.6 shall not apply to any Pre-2013 Account.
6.7    Pre-2013 Accounts. Pre-2013 Accounts shall be distributed at the time and
in the form determined under the terms of the 2005 Plans prior to their
amendment and restatement as of the Effective Date and applicable elections made
under the 2005 Plans prior to the Effective Date, subject to Sections 6.4 and
6.5 and any election modification that may be made with respect to such Accounts
pursuant to Section 3.4(c) in compliance with all requirements of Code Section
409A.
6.8    Small Benefit Exceptions.
(a)    Notwithstanding anything herein contained to the contrary, if on the date
that any installment payment is to be made to a Participant (or to such a
Participant’s Beneficiary) from the Participant’s Pre-2013 Account the total
Distributable Amount in the Participant’s Pre-2013 Account is less than $10,000,
then the entire Distributable Amount remaining in the Participant’s Pre-2013
Account shall be paid in the form of a cash lump sum to the Participant (or the
Participant’s Beneficiary) on the date scheduled for such installment payment. 
This provision is intended to



--------------------------------------------------------------------------------



comply with Treasury Regulations Section 1.409A-2(b)(2)(iii) and shall be
administered and interpreted accordingly.
(b)    Notwithstanding anything herein contained to the contrary, at the sole
discretion of the Committee exercised in writing as to one or more Participants
or categories of Participants, the total remaining balance in all of the
Participant’s Accounts of each such Participant shall be paid in the form of a
cash lump sum to the Participant (or, if applicable, the Participant’s
Beneficiary or Beneficiaries) on the date for such payment specified in the
Committee’s written exercise of such discretion (which payment date shall be on
or after the date of the Committee’s written exercise of such discretion).  The
Committee may exercise such discretion with respect to a Participant’s Accounts
only if the total remaining balance in all of such Participant’s Accounts on the
payment date is not greater than the then applicable dollar amount under Code
Section 402(g)(1)(B) ($18,000 for payments to be made in 2015). This provision
is intended to comply with Treasury Regulations Section 1.409A-3(j)(4)(v) and
shall be administered and interpreted accordingly.
ARTICLE VII
PAYEE DESIGNATIONS AND LIMITATIONS
7.1    Beneficiaries.
(c)    Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons, including a trustee, personal
representative or other fiduciary, as Beneficiary (both primary and contingent)
to whom payment under the Plan shall be made in the event of the Participant’s
death. The Beneficiary designation last submitted to and acknowledged by the
Committee during the Participant’s lifetime in the format prescribed by the
Committee shall be effective upon the Participant’s death.
(d)    Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above as to all or any portion of the Participant’s
Accounts, or if every person designated as Beneficiary as to all or any portion
of the Participant’s Accounts predeceases the Participant or dies prior to
complete distribution of the Participant’s Accounts, then the Committee shall
direct the distribution of such benefits to the Participant’s surviving spouse,
if any. If the Participant has no surviving spouse to receive any benefits
payable in accordance with the preceding sentence, then the Committee shall
direct the distribution of such benefits to the duly appointed and currently
acting personal representative of the Participant's estate (which shall include
either the Participant's probate estate or the Participant’s living trust). In
any case where there is no such personal representative of the Participant's
estate duly appointed and acting in that capacity within ninety (90) days after
the Participant's death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed one hundred eighty (180) days after the Participant's death), then
the Committee shall direct the distribution of such benefits to the person or
persons who can verify by affidavit or court order to the satisfaction of the
Committee that they are legally entitled to receive the benefits specified
hereunder.
7.2    Payments to Minors. In the event any amount is payable under the Plan to
a minor, payment shall not be made to the minor, but instead be paid (a) to that
person’s living parent(s) to act as custodian, (b) if that person’s parents are
then divorced, and one parent is the sole custodial



--------------------------------------------------------------------------------



parent, to such custodial parent, to act as custodian, or (c) if no parent of
that person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within sixty (60) days after the
date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor.
7.3    Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefore, the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of any and all
liability of the Committee and the Company under the Plan.
7.4    Inability to Locate Payee. In the event that the Committee is unable to
locate a Participant or Beneficiary within two (2) years following Payment Date
specified for a Participant’s Deferral Account, the amount allocated to the
Participant’s Deferral Account shall be forfeited. If, after such forfeiture,
the Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings, in the discretion of the Committee.


ARTICLE VIII
ADMINISTRATION
8.1    Committee. The Plan shall be administered by a Committee appointed by the
Board, which shall have the exclusive right and full discretion (a) to appoint
agents to act on its behalf, (b) to select and establish Funds, (c) to interpret
the Plan, (d) to decide any and all matters arising hereunder (including the
right to remedy possible ambiguities, inconsistencies, or admissions), (e) to
make, amend and rescind such rules as it deems necessary for the proper
administration of the Plan and (f) to make all other determinations and resolve
all questions of fact necessary or advisable for the administration of the Plan,
including determinations regarding eligibility for benefits payable under the
Plan. All interpretations of the Committee with respect to any matter hereunder
shall be final, conclusive and binding on all persons affected thereby,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall interpret and administer terms and provisions of the Plan in a
uniform and nondiscriminatory manner and in full accordance with any and all
laws applicable to the Plan. No member of the Committee or agent thereof shall
be liable for any determination, decision, or action made in good faith with
respect to the Plan.
8.2    Company Support. To enable the Committee to perform its functions, the
Company shall supply full and timely information to the Committee on all matters
relating to the Compensation of all Participants, their death or other cause of
termination, and such other pertinent facts as the Committee may require. The
Committee is authorized at the expense of the Company to employ



--------------------------------------------------------------------------------



such legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.
8.3    Committee Action.  The Committee shall act at meetings by affirmative
vote of a majority of the members of the Committee. Any action permitted to be
taken at a meeting may be taken without a meeting if, prior to such action, a
written consent to the action is signed by all members of the Committee and such
written consent is filed with the minutes of the proceedings of the Committee. A
member of the Committee shall not vote or act upon any matter which relates
solely to himself or herself as a Participant. The Chairman or any other member
or members of the Committee designated by the Chairman may execute any
certificate or other written direction on behalf of the Committee.
8.4    Indemnification. To the extent permitted by applicable state law, the
Company shall indemnify and save harmless the Committee and each member thereof,
the Board of Directors and any delegate of the Committee who is an employee of
the Company against any and all expenses, liabilities and claims, including
legal fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to the Plan, other
than expenses and liabilities arising out of willful misconduct. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.
ARTICLE IX
CLAIMS PROCEDURE
9.1    Claims. A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as
"Claimant") may file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Committee
at the Company's then principal place of business. Within a reasonable period of
time, but not later than ninety (90) days after receipt of a claim for benefits,
the Committee or its delegate shall notify the Claimant of any adverse benefit
determination on the claim, unless special circumstances require an extension of
time for processing the claim. In no event may the extension period exceed
ninety (90) days from the end of the initial 90-day period. If an extension is
necessary, the Committee or its delegate shall provide the Claimant with a
written notice to this effect prior to the expiration of the initial 90-day
period. The notice shall describe the special circumstances requiring the
extension and the date by which the Committee or its delegate expects to render
a determination on the claim.
9.2    Claim Decision.  In the case of an adverse benefit determination, the
Committee or its delegate shall provide to the Claimant written or electronic
notification setting forth in a manner calculated to be understood by the
Claimant: (i) the specific reason or reasons for the adverse benefit
determination, (ii) reference to the specific Plan provisions on which the
adverse benefit determination is based, (iii) a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why the material or information is necessary, and (iv) a
description of the Plan's claim review procedures and the time limits applicable
to such procedures, including a statement of the Claimant's right to bring a
civil action under Section 502(a) of ERISA following an adverse final benefit
determination on review. Notwithstanding the



--------------------------------------------------------------------------------



foregoing, the claim may be deemed by the Claimant to have been denied for
purposes of further review described below in the event a decision is not
furnished to the claimant within the period provided under Section 9.1.
9.3    Request for Review.  Within sixty (60) days after receipt by the Claimant
of notification of the adverse benefit determination, the Claimant or his duly
authorized representative, upon written application to the Committee, may
request that the Committee fully and fairly review the adverse benefit
determination. On review of an adverse benefit determination, upon request and
free of charge, the Claimant shall have reasonable access to, and copies of, all
documents, records and other information relevant to the Claimant's claim for
benefits. The Claimant shall have the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits.
The Committee's (or delegate's) review shall take into account all comments,
documents, records, and other information submitted regardless of whether the
information was previously considered in the initial adverse benefit
determination.
9.4    Review of Decision.  Within a reasonable period of time, but not later
than sixty (60) days after receipt of such request for review, the Committee or
its delegate shall notify the Claimant of any final benefit determination on the
claim, unless special circumstances require an extension of time for processing
the claim. In no event may the extension period exceed sixty (60) days from the
end of the initial 60-day period. If an extension is necessary, the Committee or
its delegate shall provide the Claimant with a written notice to this effect
prior to the expiration of the initial 60-day period. The notice shall describe
the special circumstances requiring the extension and the date by which the
Committee or its delegate expects to render a final determination on the request
for review. In the case of an adverse final benefit determination, the Committee
or its delegate shall provide to the Claimant written or electronic notification
setting forth in a manner calculated to be understood by the Claimant: (i) the
specific reason or reasons for the adverse final benefit determination;
(ii) reference to the specific Plan provisions on which the adverse final
benefit determination is based; (iii) a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant's
claim for benefits; and (iv) a statement of the Claimant's right to bring a
civil action under Section 502(a) of ERISA following an adverse final benefit
determination on review.
ARTICLE X
MISCELLANEOUS
10.1    Amendment or Termination of Plan. The Company may, at any time, amend,
modify, suspend or terminate the Plan in whole or in part. The Committee may
amend the Plan to (a) ensure the Plan complies with the requirements of Code
Section 409A for the deferral of taxation on deferred compensation to the time
of distribution and (b) add provisions for changes to the deferral elections and
elections as to the time and manner of distributions that comply with such
requirements of Code Section 409A. Notwithstanding the foregoing rights of the
Company and the Committee to amend the Plan, no amendment, modification,
suspension or termination shall reduce any Participant’s Account balances. If
the Company terminates the Plan, no further amounts shall be deferred hereunder,
and amounts previously deferred or contributed to the Plan shall be paid in
accordance with the provisions of the Plan as scheduled and in effect prior to
the Plan termination. Notwithstanding the forgoing, to the extent permitted
under Code Section 409A and applicable



--------------------------------------------------------------------------------



authorities, upon termination of the Plan the Company, in its sole discretion,
may accelerate distributions under such terms and conditions as may be
specifically authorized by Code Section 409A and applicable authorities. In the
event that this Plan is terminated in accordance with the provisions of Treasury
Regulations Section 1.409A-3(j)(4)(ix), each Participant’s Distributable Amount
shall be distributed as soon as practicable during the time period permitted
thereunder; provided, however, if the Plan is terminated under circumstances to
which such provisions do not apply, distributions to the Participants or their
Beneficiaries shall be made on the dates on which the Participants or their
Beneficiaries would receive benefits hereunder without regard to the termination
of the Plan or as otherwise required or permitted by applicable law.
Notwithstanding the foregoing, if amounts deferred under the Plan have become
taxable to Participants as of the date of a Plan termination, distribution of
any taxable amounts shall be made as soon as practicable following such Plan
termination.
10.2    Unsecured General Creditor. The benefits paid under the Plan shall be
paid from the general assets of the Company, and the Participant and any
Beneficiary or their heirs or successors shall be no more than unsecured general
creditors of the Company with no special or prior right to any assets of the
Company for payment of any obligations hereunder. It is the intention of the
Company that this Plan be unfunded for purposes of ERISA and the Code and all
provisions of the Plan shall be interpreted accordingly.
10.3    Restriction Against Assignment. Except as provided in Section 6.5, the
Company shall pay all amounts payable hereunder only to the person or persons
designated by the Plan and not to any other person or entity. No part of a
Participant’s Accounts shall be liable for the debts, contracts, or engagements
of any Participant, Beneficiary, or their successors in interest, nor shall a
Participant’s Accounts be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, sell, transfer, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, Beneficiary or successor in interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.
10.4    Withholding. The Participant shall make appropriate arrangements with
the Company for satisfaction of any federal, state or local income tax
withholding requirements, Social Security and other employee tax or other
requirements applicable to the granting, crediting, vesting or payment of
benefits under the Plan. There shall be deducted from each payment made under
the Plan or any other Compensation payable to the Participant (or and
Beneficiary or Alternate Payee) all taxes which are required to be withheld by
the Company in respect to such payment or this Plan. The Company shall have the
right to reduce any payment (or other Compensation) by the amount of cash
sufficient to provide the amount of said taxes.
10.5    Receipt or Release. Any payment made in good faith to a Participant or
the Participant’s Beneficiary or an Alternate Payee shall, to the extent
thereof, be in full satisfaction of all claims against the Committee, its
members and the Company. The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.



--------------------------------------------------------------------------------



10.6    Errors in Account Statements, Deferrals or Distributions. In the event
an error is made in an Account statement, such error shall be corrected on the
next statement following the date such error is discovered. In the event of an
error in deferral amount, consistent with the requirements of Code Section 409A,
the error shall be corrected immediately upon discovery by, in the case of an
excess deferral, distribution of the excess amount to the Participant, or, in
the case of an under deferral, reduction of other compensation payable to the
Participant. In the event of an error in a distribution, the over or under
payment shall be corrected by payment to or collection from the Participant
consistent with the requirements of Code Section 409A, immediately upon the
discovery of such error. In the event of an overpayment, the Company may, at its
discretion, offset other amounts payable to the Participant from the Company
(including but not limited to salary, bonuses, expense reimbursements, severance
benefits or other employee compensation benefit arrangements, as and to the
extent allowed by law and subject to compliance with Code Section 409A) to
recoup the amount of such overpayment(s).
10.7    Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Company.
10.8    Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.
10.9    Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Committee.
10.10    Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
10.11    Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
10.12    Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. The Plan is intended to meet and to be operated in accordance with the
requirements of Code Section 409A(a)(2), (3) and (4) and shall be construed and
interpreted in a manner consistent with such intent. The Plan shall be governed
by and construed in accordance with the laws of the State of California to the
extent such laws are not preempted by federal law.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Committee has approved the amendment and restatement of
this Plan as of the Effective Date and has caused the Plan to be executed by its
duly authorized representative this 15th day of December, 2015.
THE MACERICH COMPANY
/s/ Thomas J. Leanse    
Thomas J. Leanse
Senior Executive Vice President, Chief Legal Officer and Secretary
 

